DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/785,125 filed 02/07/2020.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pichler et al. (US Patent Application Publication 20210279631).
With respect to claims 1, 11 Pichler et al. teaches A method of operation in a computational system, the computational system comprising a quantum processor and at least one non-quantum processor (paragraphs [0034], [0104], [0109]), the method comprising: 
causing a solver to be executed by the quantum processor to generate a plurality of samples as potential solutions to a problem having at least one optimal solution (using a quantum processor executing quantum optimization algorithm/QAOA to solve optimization problems to estimate/generate expectation values/potential solutions/plurality of measurement samples comprising optimization/optimal solution (paragraphs [0070], [0104], [0102], [0103])); and
causing an exact algorithm to be performed on the plurality of samples by the at least one non-quantum processor to generate the at least one optimal solution to the problem (using generated expectation values/potential solutions/plurality of measurement samples as an input into optimizer 1470/classical computer/non-quantum processor execute an classical optimization algorithm/exact algorithm to generate optimal parameters/optimal solution of the problem (paragraphs [0104], [0109], [0111], [0093]; Fig. 14A)).
With respect to claims 2-10, 12-20 Pichler et al. teaches:
Claim 2: wherein causing a solver to be executed by the quantum processor to generate a plurality of samples as potential solutions to a problem includes causing the solver to embed the problem into a regular structure to produce an embedded problem and causing the solver to be executed by the quantum processor to generate the plurality of samples from the embedded problem (paragraphs [0087], [0169], [0191]).
Claim 3: wherein causing a solver to embed the problem into a regular structure to produce an embedded problem includes causing the solver to embed the problem into a topology of the quantum processor to produce an embedded problem (paragraphs [0191], [0204]).
Claim 4: wherein causing an exact algorithm to be performed on the plurality of samples by the at least one non-quantum processor to generate the at least one optimal solution to the problem, includes causing a Branch and Bound algorithm to be executed on the embedded problem to generate the at least one optimal solution to the problem (paragraphs [0093], [0203]).
Claim 5: wherein causing a Branch and Bound algorithm to be executed on the embedded problem further includes computing bounds using the plurality of samples and computing magnetizations and correlations of the plurality of samples (paragraphs [0203], [0204]).
Claim 6: wherein computing the magnetizations and correlations of the plurality of samples includes statistically analyzing the plurality of samples (paragraph [0093]).
Claim 7: further comprising iteratively repeating causing a solver to be executed by the quantum processor to generate a plurality of samples as potential solutions to the problem before causing an exact algorithm to be performed on the plurality of samples by the at least one non-quantum processor to generate the at least one optimal solution to the problem (paragraphs [0109], [0123], [0139]).
Claim 8: wherein causing an exact algorithm to be performed on the plurality of samples by the at least one non-quantum processor to generate the at least one optimal solution to the problem, includes causing an exact algorithm to be performed on the plurality of samples by the at least one non-quantum processor to generate multiple optimal solutions (paragraphs [0104], [0109], [0111], [0093], [0120]).
Claim 9: wherein causing a solver to be executed by the quantum processor and causing an exact algorithm to be performed on the plurality of samples are concurrent operations, overlapping at least a portion thereof (paragraphs [0093], [0104], [0109]).
Claim 10: wherein causing the exact algorithm to perform on the plurality of samples includes updating the exact algorithm to perform on the plurality of samples as the plurality of samples are generated from the quantum processor (paragraphs [0120], [0241], [0276]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/01/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851